    Case 1:20-cv-02831-KPF Document 17 Filed 06/11/20 Page 1 of 2




MEMO ENDORSED
        Case 1:20-cv-02831-KPF Document 17 Filed 06/11/20 Page 2 of 2




Application GRANTED. The initial pretrial conference previously
scheduled for September 25, 2020, is hereby ADJOURNED to October 1,
2020, at 11:00 a.m. in Courtroom 618 of the Thurgood Marshall
Courthouse, 40 Foley Square New York, NY.




Dated: June 10, 2020                                SO ORDERED.
       New York, New York



                                                    HON. KATHERINE POLK FAILLA
                                                    UNITED STATES DISTRICT JUDGE
  A copy of this Order was mailed by Chambers to:

   Bernadette Skorupska
   525 West 52nd Street
   Apt. 4BN
   New York, NY 10019
